Citation Nr: 0028227	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  96-35 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder, a left ankle disorder, residuals of an injury to 
the left calf muscle, a back disorder, and a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran had active duty from April 1971 to April 1973 and 
from October 1973 to November 1995.  This case comes to the 
Board of Veterans' Appeals (Board) from an April 1996 RO 
decision that denied service connection for a bilateral knee 
disorder, a left ankle disorder, residuals of an injury to 
the left calf muscle, a back disorder, and a heart condition.  
These are the only issues properly on appeal at this time.  
The veteran failed to appear at an RO hearing in December 
1996.  He testified at an RO hearing in March 1997 but did 
not address these issues (he provided testimony as to other 
claims which were later granted by the RO).  Given a March 
1997 written statement by the veteran, the RO sent him a 
letter in September 1997, asking him to clarify if he wanted 
a hearing with regard to the claims for service connection 
for a bilateral knee disorder, a left ankle disorder, 
residuals of an injury to the left calf muscle, a back 
disorder, and a heart condition; he was given 60 days to 
respond, but he never responded.  Thus the veteran has waived 
his right to a hearing on these issues.

The Board notes other matters which are not on appeal at this 
time.  The veteran initially appealed for service connection 
for a left breast mass and for higher ratings for an 
esophageal stricture and a psychiatric disorder.  In a March 
1997 statement, the veteran withdrew his appeal of these 
issues, and they are not before the Board.  The veteran 
either initiated or perfected appeals for service connection 
for urinary and stomach conditions.  However, service 
connection for these conditions was subsequently granted by 
the RO hearing officer in May 1997, and thus such issues are 
not on appeal.  The veteran never appealed the percentage 
ratings assigned by the RO for the service-connected urinary 
and stomach conditions; in fact, in a May 1997 letter he 
indicated he was satisfied with the assigned ratings.  In 
August and September 2000 statements, the veteran's 
representative addressed the ratings assigned for these 
conditions, but such issues are not on appeal.  It may be 
that the representative is seeking to file claims for 
increased ratings for the urinary and stomach conditions; 
such matter is referred to the RO for clarification and any 
other indicated action.


FINDING OF FACT

The veteran has not presented competent evidence of plausible 
claims for service connection for a bilateral knee disorder, 
a left ankle disorder, residuals of an injury to the left 
calf muscle, a back disorder, and a heart condition.


CONCLUSION OF LAW

The claims for service connection for a bilateral knee 
disorder, a left ankle disorder, residuals of an injury to 
the left calf muscle, a back disorder, and a heart condition 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from April 1971 to April 
1973 and from October 1973 to November 1995.  

Service medical records show that during the veteran's 
lengthy active duty he was treated for many conditions.  In 
Februay 1974, he was seen for a complaint of right knee 
symptoms after a march.  In January 1975, he sustained a 
puncture wound of right knee and developed cellulitis.  In 
February 1976, he had complaints of right knee pain.  In 
September 1978, he was seen for back discomfort after soft 
tissue trauma.  In October 1978, he was seen for complaints 
of low back pain and the assessment was coccygodynia.  In 
September 1979, the veteran was treated for a left ankle 
sprain.  In October 1979, it was noted that he was put on a 
physical profile (no running) for 1 week and the assessment 
was a healing left ankle sprain.  In December 1979, he was 
treated for a left ankle strain after a 17 mile march.  

Service medical records show that in August 1980 the veteran 
had complaints of bilateral knee pain (greater on the left).  
The impression was chondromalacia with left knee effusion.  
He received follow-up treatment for the condition in 
September 1980.  In October 1980, the veteran was seen for 
coccygodynia.  In August 1984, he was seen for complaints of 
chest pain and was referred for a cardiology evaluation; when 
seen by cardiology in October 1984, findings were normal, and 
the assessment was non-anginal chest pain, probably 
musculoskeletal.  In July 1986, he reported that he had low 
back pain for 3 weeks; there was an assessment of lumbosacral 
strain.  In December 1987, the veteran was seen for a 
complaint of low back pain.  In May 1989, he was seen for an 
episode of lumbar strain after lifting.  In October 1989, he 
was seen for right knee infrapatellar bursitis.  

Service medical records show that in July 1990 the veteran 
was treated for a strained or sprained left calf 
(gastrocnemius) muscle; in August 1990, a cast was applied 
for the left calf muscle injury; and there were no further 
complaints of this condition after August 1990.  In November 
1993, he was seen for a mechanical backache.  In May 1994, he 
had an orthopedic evaluation for multiple complaints, and 
impressions included mechanical low back pain, bilateral 
patellofemoral syndrome, and chronic bilateral ankle 
instability (right worse than left).  In May 1994, he was 
referred to physical therapy for a history of ankle symptoms 
and patellofemoral syndrome.  The assessments were chronic 
ankle and knee symptoms.  In October 1994, it was noted that 
that he had had an irregularity on EKG testing (left anterior 
fascicular block) since 1984.  It was noted that no further 
evaluation or treatment was needed.  On an October 1994 
medical evaluation board examination, primarily for an 
esophageal disorder, it was reported that that he had a 
history of ankle instability, right greater than left.  [The 
Board notes the veteran had considerable right ankle 
treatment, including surgery, in service, and service 
connection has been established for a right ankle 
disability.]

In an October 1995 medical history form for the veteran's 
service retirement examination, he said he had arthritis of 
the knees and ankles.  He reported that he did not have 
recurrent back pain or heart trouble.  The history of a torn 
calf muscle was reported.  On the objective portion of the 
October 1995 service retirement examination, the heart, lower 
extremities, and spine were normal.  It was reported that 
that he had had an abnormal EEG in 1994 that was not 
considered disqualifying.  It was recommeded that he obtain 
follow up treatment from the VA for ankles and knees as 
needed.  The veteran retired from service in November 1995.

In November 1995, the veteran filed his claims for 
compensation benefits.

On a January 1996 VA examination of the joints, the veteran 
gave a history of problems, including pain, with his knees, 
ankles, and back.  Objective examination showed no pertinent 
abnormalities of the left ankle, either knee, or back.  No 
left calf problem was reported.  X-rays of the knees, ankles, 
and lumbosacral spine showed no abnormalities.  The diagnoses 
included history of low back pain without objective evidence 
of residual disability or orthopedic impairment; history of 
bilateral knee pain, currently without objective evidence of 
residual disability or orthopedic impairment; and history of 
multiple ankle sprains, healed, without objective evidence of 
residual disability.

On a February 1996 VA heart examination, the veteran reported 
occasional retrosternal pain for a few seconds, without 
relation to exertion or position.  Clinical heart findings 
were normal.  EKG findings showed bradycardia with left axis 
deviation.  Chest X-ray was normal.  A stress test was 
normal.  The examiner said the veteran had atypical chest 
pain unlikely related to a coronary condition.  

In written statements, the veteran has related that he was 
treated in service for all the conditions for which he is 
seeking service connection.  He said he has an unstable left 
ankle, arthritic knees, a deformed left calf muscle, low back 
pain, and an abnormal EKG. 





II  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including arthritis and organic heart disease, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a bilateral knee 
disorder, a left ankle disorder, residuals of an injury to 
the left calf muscle, a back disorder, and a heart condition.  
His claims present the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
they are well grounded, meaning plausible.  If he has not 
presented evidence that his claims are well grounded, there 
is no duty on the part of the VA to assist him with his 
claims, and they must be denied.  38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  [The Board notes 
that even if the veteran's claims in the present case are not 
well grounded, the RO has fully assisted him in developing 
his claims.]  For the veteran's claims for service connection 
to be plausible or well grounded, they must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).



A.  Orthopedic disorders 

The service medical records show intermittent complaints and 
treatment for the knees, left ankle, left calf, and low back.  
However, the service records do not show chronic conditions 
of these areas, and objective findings on the 1995 retirement 
examination were normal.  On a post-service VA examination in 
1996, the knees, left ankle, and low back were normal on 
clinical evaluation and X-ray study.  There also was no 
suggestion of any residual disability from the service 
episode of a strained left calf muscle.  At the VA 
examination, the veteran gave a history of pain of the 
various areas, but a history of pain alone, without a 
diagnosed malady, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet.App. 282 (1999).  The VA examination does not show 
diagnosed disabilities of the knees, left ankle, left calf, 
and low back; nor has the veteran submitted any post-service 
evidence of such claimed conditions.

The veteran has not submitted medical evidence demonstrating 
a current diagnosis of bilateral knee, left ankle, left calf, 
and low back disabilities, as required for well-grounded 
claims for service connection.  Caluza, supra; Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Since the veteran has not 
met his initial burden of presenting evidence of well-
grounded claims for service connection for these conditions, 
his claims must be denied.  38 U.S.C.A. § 5107(a).  The 
veteran should understand that in the future he can again 
claim service connection for the claimed orthopedic 
disorders, but he will have to submit competent medical 
evidence of current disabilities and of a nexus with service.

B.  A heart condition 

The veteran was evaluated during service for chest pain, but 
no heart disease was found despite an abnormal EKG.  There is 
no medical evidence of heart disese after service.  The 1996 
VA heart examination showed normal cardiovascular findings 
and, while there was an abnormal EKG, the VA doctor concluded 
that the veteran's complaints of atypical chest pain were not 
cardiac in origin.  

The veteran has not presented competent medical evidence of 
any current diagnosis of an organic heart disorder, nor has 
he presented competent medical evidence linking any such 
disorder with his service.  As he has not met his initial 
burden of presenting evidence of well-grounded claim for 
service connection for a heart disability, this claim must 
also be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for residuals of an injury to the left 
calf muscle is denied.

Service connection for a back disorder is denied.

Service connection for a heart disorder is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

